MEMORANDUM **
Mary Lee Johnson, a federal prisoner, appeals pro se the district court’s judgment dismissing with prejudice her action alleging, among other things, that defendants violated her civil rights by refusing to provide her with proper medical treatment, interfering with her mail, not treating her with respect, and operating without proper authority. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The second amended complaint alleged that prison officials and doctors failed to identify and provide her with a medical specialist, failed to obtain her informed consent, and provided her with inadequate medical treatment or advice. The district court properly dismissed these claims because Johnson failed to allege facts indicating that defendants were deliberately indifferent to her medical needs. See Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
We have reviewed the remaining allegations in the second amended complaint, including Johnson’s claims of respondeat superior liability, the invalidity of her conviction, violations of federal criminal statutes, verbal harassment, invasion of privacy, and denial of employment in a food service job. We conclude that the district court properly dismissed those claims.
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.